Citation Nr: 1232813	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-00 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for tinnitus; and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968, with service in the Republic of Vietnam (Vietnam) from December 1966 to November 1967.  His military occupational specialty (MOS) was heavy vehicle driver.

Procedural History

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the Veteran's claim.  The Veteran submitted a notice of disagreement (NOD) with this determination in October 2008, and timely perfected his appeal in December 2008.  Although the Board notes that the Veteran initially requested a Travel Board hearing, he later indicated that he wished to participate in a Decision Review Officer (DRO) hearing instead.

In January 2012, the Veteran testified before a DRO sitting in Roanoke, Virginia.  A transcript of that proceeding has been prepared and incorporated into the Veteran's claims file.

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

Issue Not in Appellate Status

The Board also notes that the Veteran submitted a petition to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss in March 2009.  A March 2012 rating decision declined to reopen the claim.  The Veteran submitted a NOD with this determination in October 2008, and a statement of the case (SOC) was issued in August 2012.  Notably however, the Veteran failed to perfect his appeal.  Thus, the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss is not in appellate status and will not be addressed any further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a NOD initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a SOC is issued by VA].


FINDINGS OF FACT

1.  An unappealed rating action dated in April 2005 denied entitlement to service connection for tinnitus.

2.  The additional evidence associated with the Veteran's VA claims file since the April 2005 rating action is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for tinnitus.

3.  The preponderance of the evidence is against a finding that the Veteran currently suffers from tinnitus that is the result of a disease or injury in active duty service.


CONCLUSIONS OF LAW

1.  The April 2005 rating action, which denied entitlement to service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156 (2011).
3.  Tinnitus was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110, 1112, 1113, 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  VA's Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  In addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), requires that, prior to the adjudication of a petition to reopen a service connection claim, the Veteran be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  

Prior to initial adjudication of the Veteran's claim, a letter dated in July 2007 fully satisfied the basic duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and complied with the holding in Kent, supra.

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 
The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as post-service VA and private treatment records are in the file.  He has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in August 2011, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II.  New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the Veteran in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), however, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for tinnitus.  The RO's April 2005 rating action denied the Veteran's claim of entitlement to service connection for tinnitus.  At the time of the April 2005 denial, the Veteran's service treatment records and private post-service treatment records from W.E.H., Jr., M.D., were of record.

Objective evidence has been added to the record since the April 2005 denial, including VA and private treatment records, a VA examination report, and DRO hearing testimony.  This evidence is not cumulative or redundant; it has not been submitted previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claim of entitlement to service connection for tinnitus is reopened, and must be considered in light of all the evidence, both old and new.

III.  Service Connection

Reopening the claim does not end the inquiry; rather, consideration of the claim on the merits is now required.  Because the RO has already considered the issue of entitlement to service connection on a de novo basis in the February 2012 and March 2012 supplemental SOCs, and because the Veteran has had opportunity to address the merits of this claim in written statements as well as at his January 2012 DRO hearing, the Board may proceed with a final adjudication of the merits of the claim because there is no prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).
The Veteran contends that he is entitled to service connection for tinnitus, due to his time in active duty service.  Specifically, the Veteran contends that his MOS as a heavy vehicle driver exposed him to acoustic trauma that caused his current tinnitus.

Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Tinnitus has been variously defined.  It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2) (2011).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Analysis

In this case, it is undisputed that the Veteran currently suffers from bilateral tinnitus, as is evidenced by the August 2011 VA audiological examination report.  Shedden element (1) is therefore satisfied.  See Shedden, supra.

With respect to Shedden element (2), in-service disease and injury, the Board will separately address disease and injury.


Concerning in-service disease, the Veteran contends that his bilateral tinnitus originated in service.  See Veteran's Claim, April 17, 2007.  The contemporaneous medical evidence reflects otherwise.  Although the Veteran's service entrance examination is not of record, both his April 1966 periodic examination and his May 1968 service separation examination, both including audiology testing, were pertinently negative for any complaints of tinnitus.  See Standard Forms 88 & 89, Service Examination Reports, April 4, 1966 and May 22, 1968.

With respect to in-service injury, the Veteran argues that he sustained acoustic trauma from working as a heavy vehicle driver in service.  However, there is no objective, contemporaneous evidence that the Veteran sustained acoustic trauma in the performance of his duties.  Crucially, as noted above, the Veteran's separation physical examination is pertinently negative for any report of ear injury.

Although the Veteran may indeed have been exposed to noise in service, this does not automatically mean that there was injury (i.e., acoustic trauma) caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not necessarily disagreeing that the Veteran was exposed to noise, the Board rejects the notion that acoustic trauma and resulting ear damage should be conceded.  There is no objective evidence that the Veteran sustained any ear damage or injury in the performance of his duties, and there is no evidence of ear or hearing complaints in service or for decades thereafter.

Moreover, there is no mention of tinnitus by the Veteran until January 2004, more than 35 years after his discharge from service.  At that time, the Veteran was seen by his private physician with complaints of nasal congestion and ringing in both ears.  The private physician noted that an audiogram revealed no significant change in the Veteran's hearing.  He was diagnosed with mild tinnitus, without change, over a number of months.  The Veteran was instructed to return to his private physician if his tinnitus changed or became worse, so that he could be referred to an Ear, Nose and Throat specialist.  See Private Treatment Record, W.E.H., Jr., M.D., January 20, 2004.

In essence, the Veteran's claim rests of his own recent contentions that he sustained ear trauma in service.  However, his contentions are outweighed by the utterly negative service medical records, as well as the lack of objective evidence of ear problems for decades after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

In short, because the record as a whole clearly demonstrates that the Veteran never mentioned tinnitus in service or for years after until he brought up the subject in connection with his claim for VA benefits over 35 years after his separation from service, the Board finds his recent statements concerning such an injury to be lacking in credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

Further, it is clear from review of the January 2004 private treatment record that the Veteran indicated to his physician that he had only been suffering from tinnitus for the prior several months.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Shedden element (2) is therefore not met, and the Veteran's claim of entitlement to service connection for tinnitus fails on this basis alone.  See Shedden, supra.

Finally, with respect to Shedden element (3), there is no competent evidence of record that establishes a causal relationship between the Veteran's tinnitus and military service.  To the contrary, the August 2011 VA audiologist opined that while the Veteran's tinnitus was likely a symptom associated with hearing loss, this hearing loss was less likely than not due to his military service.  See VA Audiological Examination Report, August 19, 2011.


To the extent that the Veteran and his representative contend that his current tinnitus is related to his military service, it is now well established that lay persons without medical training, such as the Veteran and his representative, are not competent to comment on medical matters such as date of onset or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The statements of the Veteran and his representative offered in support of his claim are not competent medical evidence and do not serve to establish a medical nexus.  Additionally, as noted above, the Board has also determined that the Veteran's present etiological theory associated with his tinnitus is not considered credible.

The Board is of course aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  However, as described in the January 2004 private treatment record, the onset of the Veteran's tinnitus was not until sometime in 2003.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) [there must be medical evidence on file demonstrating a relationship between a veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent].  Such evidence is lacking in this case.  Continuity of symptomatology after service has therefore not been demonstrated.

Accordingly, the Board finds that Shedden element (3) is not met.  See Shedden, supra.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for tinnitus.  Shedden elements (2) and (3) have not been met.  Therefore, contrary to the assertions of the Veteran's representative, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefit sought on appeal is accordingly denied.



ORDER

The application to reopen the claim of entitlement to service connection for tinnitus is granted and, to that extent only, the appeal is granted.

Entitlement to service connection for tinnitus is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


